i          i        i                                                                i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00439-CV

                                    FORD MOTOR COMPANY,
                                          Appellant

                                                   v.

                                Rosalinda S. ZAMORA, Individually
                     and as Guardian of the Person and Estate of Ruben S. Zamora,
                                       an Incapacitated Person,
                                               Appellee

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 04-10-00098-CVL
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 19, 2008

VACATED and DISMISSED

           The parties have filed a joint motion stating they have reached an agreement to settle and

compromise their differences in this case. They request that this court render judgment effectuating

the parties’s settlement agreement by vacating the trial court’s judgment, and dismissing the case

with prejudice. See TEX . R. APP . P. 42.1(a)(2)(A). The motion is granted. The trial court’s
                                                                                   04-08-00439-CV



judgment signed on May 7, 2008 is vacated, and the case is dismissed with prejudice. See TEX . R.

APP . P. 42.1(a)(2)(A), 43.2(e). The appellant’s supersedeas bond in the amount of $4,451,267.52

is ordered released. Costs of appeal are taxed against the parties who have incurred them.

                                                     PER CURIAM




                                               -2-